Citation Nr: 1718156	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.   

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972 and from December 1972 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the claims currently resides with the Hartford, Connecticut VARO.    

In December 2014 and August 2016, the Veteran's claim was remanded for additional development.  

The Board notes further that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board finds that the issue of entitlement to SMC based on the need for aid and attendance has been raised by the Veteran's representative in a December 2016 statement, and is considered part and parcel of the underlying increased rating claim.  The SMC claim has been added to the instant appeal; however, further development is needed prior to analyzing the merits of the SMC claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.

In August 2016, the Board remanded the Veteran's lumbar spine claim for another VA examination of the Veteran's lumbar spine disability, with a review of the claims file by the examiner.  The Board's remand instructions specifically indicated that the VA medical opinion or examination must comply with 38 C.F.R. § 4.59 and provide any other range of motion testing necessary to provide an adequate opinion.

The Board notes that in a recent decision, the Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities. 

A review of the claims file reflects that on remand, the Veteran underwent a VA examination in August 2016.

Unfortunately, the Board finds that the August 2016 examination is inadequate as it does not fully comply with the requirements of 38 C.F.R. § 4.59 as discussed in Correia, supra, and another remand is required for a VA examination that complies with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board finds that another VA examination is required to evaluate the current severity of the service-connected lumbar spine disability.  The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59; see Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Additionally, during the August 2016 VA examination of the Veteran's spine, it was noted that the Veteran had episodes of bed rest having a total duration of at least six weeks during the past twelve months due to his service-connected lumbar spine disability.  The specific number of episodes was not identified.  VA outpatient treatment reports dated through September 2016 reflect that bed rest was prescribed by the Veteran's treating physician on one occasion in April 2014.  On remand, the AOJ should attempt to obtain any other relevant treatment records.  

Remand is also necessary to develop the derivative SMC claim based on the need for aid and attendance.  As indicated, the issue of entitlement to SMC based on the Veteran's need for aid and attendance has been raised by the record; specifically by the Veteran's representative in the December 2016 statement.  
 
VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable by reason of the Veteran being helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

In order to determine whether the Veteran is entitled to SMC based on the need for regular aid and attendance, the Veteran must be provided the proper notice and a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate a claim for special monthly compensation due to the need for the regular aid and attendance of another person.

2.  The AOJ must ask the Veteran for the dates of the incapacitating episodes of lumbar disc disease during the year from August 2015 to August 2016 or during any other 12 month period during the appeal. 

The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for lumbar disc disease during the past year. 

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the record reflecting his treatment for those incapacitating episodes. Such records should include, but are not limited to, the DATES AND DURATION of the physician-prescribed bed rest for each incapacitating episode, as well as the prescribed treatment.  In this regard, the Veteran may identify reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.   The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought. 

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2016).

3.  The AMC must schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.

Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and [as applicable] with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.     With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.

Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

4.  Provide the Veteran a VA aid and attendance examination to address whether the following are present as a result of service-connected disabilities:  Inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also address whether the Veteran has loss of use of either lower extremity such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

The claims file must be reviewed in conjunction with the examination.  The supporting rationale for all conclusions and opinions expressed must be provided.

5.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If the lumbar spine increased rating claim remains denied and if the claim for SMC is also denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




